This opinion is subject to administrative correction before final disposition.




                                Before
                  FULTON, CRISFIELD, and HITESMAN,
                       Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Dakota N. WALKER
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900030

                            Decided: 29 May 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Major John Ferriter, USMC (arraignment); Lieuten-
   ant Colonel John P. Norman, USMC (trial). Sentence adjudged 14 No-
   vember 2018 by a general court-martial convened at Marine Corps
   Base Camp Pendleton, California, consisting of a military judge sitting
   alone. Sentence approved by convening authority: reduction to E-1,
   forfeiture of all pay and allowances, confinement for 24 months, 1 and a
   bad-conduct discharge.
   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN (RC).
   For Appellee: Brian K. Keller, Esq.




   1  The Convening Authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                   United States v. Walker, No. 201900030


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2